Citation Nr: 0412402	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-13 964	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in an 
October 10, 1996 decision of the Board of Veterans' Appeals 
(Board) which found that new and material evidence had not 
been received to reopen claims of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and a 
depressive disorder.

(The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD, depression, an anxiety 
disorder, and a chronic disability manifested by insomnia and 
entitlement to service connection for sterility, are 
addressed in a separate Remand of the Board.)


REPRESENTATION

Veteran represented by:  African American Post-Traumatic 
Stress Disorder Association


APPEARANCE AT ORAL ARGUMENTS

Veteran, and the Reverend G. B.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on its own motion to review a final decision by the Board 
dated October 10, 1996 to determine whether that decision 
involved clear and unmistakable error (CUE).

In a decision, dated October 10, 1996, the Board determined 
that new and material evidence had not been received to 
reopen claims of entitlement to service connection for PTSD 
and major depression.  

In a July 2001 decision, the Board again determined that new 
and material evidence had not been received to reopen the 
veteran's claims for service connection for PTSD and 
depression, and denied claims for service connection for an 
anxiety disorder, a sleep disorder and sterility.  The 
veteran appealed the Board's July 2001 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2002, while the case was pending before the Court, the 
veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand to the Board and to Stay Further 
Proceedings regarding the issues decided by the Board in its 
July 2001 decision.  In an August 2002 Order, the Court 
granted the motion, vacated the Board's July 2001 decision 
and remanded the matter for readjudication consistent with 
the August 2002 Joint Motion.  

In the August 2002 Joint Motion For Remand To The Board And 
To Stay Proceedings, the parties agreed that one of the 
issues on appeal was whether the veteran had timely appealed 
a December 1992 rating decision, wherein the RO in St. Paul, 
Minneapolis denied the appellant's claims for service 
connection for PTSD and a depressive disorder.  As outlined 
below, a review of the matter of whether there was clear and 
unmistakable error in the October 1996 Board decision 
necessitates a finding of whether or not the December 1992 
rating decision is final.  As such, a separate issue of 
timeliness of appeal as to the December 1992 rating decision 
is now moot.  

It is noted that, in response to a Board letter, the 
veteran's attorney stated in a communication, received by the 
Board in June 2003, that he was not moving for a review of 
the October 1996 Board decision on the basis of CUE.  
However, the Board finds that such action, on its own motion, 
is necessary in order to address the contention relative to 
finality of the December 1992 rating decision raised in 
regard to issues which are the subject of a separate Remand 
of the Board issued this date.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  Such review may be initiated by the Board on 
its own motion or by a party to the decision. 38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1400 (2002).  The CUE motion 
has been docketed and assigned to the undersigned Board 
member for adjudication.  The veteran's representative has 
presented argument relative to the matter in the August 2002 
Joint Motion of record.  As such, and in light of the 
favorable determination contained herein, the veteran is not 
adversely impacted by the Board's consideration of its own 
motion without further notice pursuant to 38 C.F.R. 
§ 20.1405(a)(2).


FINDINGS OF FACT

1.  In an October 10, 1996 decision, the Board determined 
that new and material evidence had not been received to 
reopen the veteran's claims for service connection for PTSD 
and major depression based on a finding of finality of a 
December 1992 RO decision.

2.  The October 10, 1996, Board decision failed to find that 
a written transcript of a hearing conducted on March 23, 1993 
was a timely substantive appeal of a December 1992 RO 
decision that denied service connection for PTSD and a 
depressive disorder.

3.  There was no tenable basis for the decision reached by 
the Board in October 1996.


CONCLUSION OF LAW

The October 10, 1996, Board decision was clearly and 
unmistakable erroneous in finding that the December 1992 RO 
decision which denied service connection for PTSD and a 
depressive disorder was final.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  In Holliday v. Principi, 14 Vet. App. 280, 286 
(2001), the Court of Veteran's Appeals for Veterans Claims 
(Court) held that all VCAA provisions were potentially 
applicable to claims pending on the date of VCAA enactment.  
However, the Court did not specifically rule that CUE claims 
were covered by the VCAA since "it may not determine VCAA 
applicability or inapplicability in the first instance."  
Holliday v. Principi, 14 Vet. App. 280, 286 (2001).  
Nevertheless, the Court recently held that the VCAA was not 
applicable to CUE adjudications.  "[T]here is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  Accordingly, the provisions 
of the VCAA are not relevant to the CUE claim on appeal.  

Laws and Regulations

CUE

Effective on November 21, 1997, however, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111) permit challenges to decisions of the Board on the 
grounds of CUE. Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE. 
64 Fed. Reg. 2134-2141 (1999).

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining CUE. 64 Fed. Reg. 
2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-83 
(Fed. Cir 1998).

This case law is found primarily in the precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(Court). CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  See Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made. 38 C.F.R. § 20.1403(b); see also Russell v. Principi, 3 
Vet. App. 310, 314 (1992).

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision. 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
at 313-14.

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).

Similarly, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. . . . If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).

Finality laws and regulations (as in effect on October 10, 
1996)

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
(SOC) has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200 (1996).  A Substantive Appeal consists of 
a properly completed VA Form 9 ("Appeal to the Board of 
Veterans' Appeals"), or correspondence containing the 
necessary information.  The Substantive Appeal should set out 
specific arguments relating to the errors of fact or law made 
by the RO.  Proper completion and filing of a Substantive 
Appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202 (1996).

The Notice of Disagreement and Substantive Appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed.  38 C.F.R. 
§ 20.300 (1996).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within an extended time limit granted 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b)(1), 20.303 (1996).

The Court has held that, if the claimant fails to file a 
Substantive Appeal in a timely manner, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

An oral statement at a hearing before a RO, when later 
reduced to writing in a transcript, can constitute a Notice 
of Disagreement, defined as a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result.  
Tomlin v. Brown, 5 Vet. App. 355 (1993).  



Analysis

In a December 1992 rating action, the St. Paul, Minnesota 
Regional Office (RO) denied service connection for PTSD and 
depression.  A notice of disagreement with this rating 
decision was received by the RO in December 1992.  A 
statement of the case addressing these issues was issued to 
the veteran by the RO in March 1993.  On March 23, 1993, the 
veteran gave testimony on these issues before a hearing 
officer at the RO in St. Paul, Minnesota.  The RO issued a 
copy of a written transcript of the hearing testimony on 
March 25, 1993.  In April 1993, the RO issued a Supplemental 
Statement of the Case addressing the issues of entitlement to 
service connection for PTSD and major depression. 

In March 1994, the regional office determined that the 
veteran had signed an appeal form and letter, and had sent it 
to the President of the United States instead of the VA.  The 
veteran's appeal form, dated in October 1993, and the 
veteran's letter, addressed to a United States Senator in 
December 1992, were received by the RO on April 11, 1994.  
The RO considered this information as a request to reopen the 
veteran's claim for service connection for PTSD and major 
depression.  The RO subsequently determined that new and 
material evidence had not been received to reopen the claims 
for service connection for PTSD and depression.  The case was 
then presented to the Board in October 1996 for appellate 
consideration.  In the October 10, 1996 decision, the Board 
concluded that the veteran had not timely appealed the 
December 1992 rating decision and that new and material 
evidence had not been received to reopen the claims for 
service connection for PTSD and depression.  

In the August 2002 Joint Motion For Remand To The Board And 
To Stay Proceedings, the veteran's attorney argued that the 
December 1992 rating decision had been timely appealed by the 
veteran with respect to the issues of entitlement to service 
connection for PTSD and depression.  In support of the 
foregoing argument, the veteran's attorney argued that prior 
to the expiration of the one-year period of time for 
perfecting his appeal, the veteran appeared at a personal 
hearing at the RO in March 1993 and gave testimony on the 
issues of entitlement to service connection for PTSD and 
depression.  The veteran's attorney argued that VA Manual 
M21-1 and relevant case law supported his contention that a 
statement from a personal hearing can fulfill the requirement 
for a substantive appeal insofar as the date when the 
transcript is certified will be the date of receipt of the 
substantive appeal.  

The Board has reviewed the record in this case at the time of 
the October 10, 1996 Board decision, as well as the then 
applicable statutory, regulatory and case law, as noted 
above.  The law then in effect clearly provided that the oral 
testimony at the March 23, 1993 hearing, reduced to a written 
transcript, issued on March 25, 2003, was sufficient to 
constitute a substantive appeal with respect to the RO's 
December 1992 rating decision, which denied entitlement to 
service connection for PTSD and a depressive disorder, 
because the testimony of record which was reduced to writing 
in a March 1993 hearing transcript was within 60 days after 
the date of the issuance of the March 1993 statement of the 
case and within one year after the date of the notice of the 
December 1992 rating decision.  See e.g.,Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (holding that testimony at a 
hearing, once reduced to writing, can be construed as a 
notice of disagreement); Sondel v. Brown, 6 Vet. App. 218 
(1994) (Board must consider all issues reasonably raised in 
all documents or oral testimony submitted prior to the 
Board's decision).  

In sum, the Board finds that the law in effect at the time of 
the October 10, 1996 Board decision was incorrectly applied, 
and had it not, the outcome of the October 10, 1996 Board 
decision would have manifestly changed.  In view of this 
finding, the Board concludes that the Board's decision of 
October 10, 1996 was clearly and unmistakable erroneous in 
finding that the transcript of the veteran's testimony at a 
March 1993 hearing at the RO was not a timely substantive 
appeal with respect to the December 1992 rating decision, 
wherein the RO denied entitlement to service connection for 
PTSD and a depressive disorder.  




ORDER

The motion for revision of the October 10, 1996 Board 
decision on the grounds of CUE is granted.



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



	

- 11 -







